Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the metrology module" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6,9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandev et al. (US 2016/0141193).
As to claim 1, Pandev discloses a method comprising:
calculating training data concerning at least one metrology metric from initial metrology measurements [A training component is identified (calculated). In one embodiment, the training component may be a design on experiment (DOE) component (e.g. focus exposure matrix (FEM) wafer, etc.). The DOE component may be created particularly for training purposes to ultimately allow fora target component to be measured by multiple specific metrology tools (at least one metrology tool) where the raw data (initial metrology measurements) resulting therefrom is combined (Fig. 2 and par. [0045]; [0062]). The DOE component (training data) may be generated for the critical dimensional  characteristics of the component, geometric parameters, material composition parameters, process parameters, overlay parameters, etc. (metrology metric) (par. [0046])];
applying at least one machine learning algorithm of a metrology module to the calculated training data to derive an estimation model of the at least one metrology metric with respect to measurement data of sites on received wafers [for each of the at least one parameter of the training component, a training model (estimation model) is created (derived) based on the corresponding determined relationship (Fig. 2, operation 214). Thus, the third set of signals can be used together with the known reference values for creating multiple training models (estimation models) that map the signals to each corresponding parameter. The training models could be linear models, neural networks (machine learning algorithms), support vector machines (SVMs) or other machine learning models. It should be noted that operations 206-214 may similarly be repeated to create training models for each different metrology tool intended to be utilized for measuring the target component (par. [0056]). The metrology tool may measure characteristics of one or more targets, such as critical dimensions (metrology metric), overlay, sidewall angles, film thicknesses, process-related parameters focus and/or dose). The targets can include certain regions (sites) of interest that are periodic in nature (i.e., the metrology metrics are from certain sites regions on the wafer) (par. [0032]). Collected data can be analyzed by a number of data fitting and optimization techniques an technologies including regression; machine-learning algorithms (metrology module) such as neural networks (par. [0036]).], wherein the calculated training data relates the at least one metrology metric to the initial metrology measurements [A training component may be a design on experiment (DOE) component (e.g. focus exposure matrix (FEM) wafer, etc.). The DOE component may be created particularly for training purposes to ultimately allow for a target component to be measured by multiple specific metrology tools where the raw data (initial metrology measurements) resulting therefrom is combined (Fig. 2 and par. [0045]; [0062]) (i.e., DOE component (metrology metric) created for training purposes relates to the raw data ((initial metrology measurements), and wherein the metrology module  is associated with a processor [a system (having a processor for performing the method] (par. [0043]-[0044])]; 
deriving measurement data from images of the sites on the received wafers [In operation 216, signals (images) from a target component (received target wafer) are collected, utilizing at least the first metrology tool and the second metrology tool (par. [0058). In operation 314 raw data is collected from product (i.e. target) wafers (received target wafer) utilizing the metrology tools (par. [0064).]; and
using the estimation model to provide estimations of the at least one metrology metric with respect to the measurement data [Then in operation 218, each created training model (estimation model) is applied to the signals collected from the target component to measure parametric values (to estimate or predict metrology metric) for the target component. In this way, after the initial training is completed as described above in operations 206-214, then during an actual measurement (i.e., testing phase measurement), raw data is (i.e. the signals are) collected from the target component (received target wafers) by the metrology tools and the previously trained transformation (training or estimation model) is applied to the raw data to measure the desired parametric values (to estimate or predict metrology metric) (par. [0058]). Note that the measurement of the metrology metric by the training models during the testing (actual) phase measurement is an estimation or prediction of the metric value based on the knowledge learned by the training model (SVM or a neural network) during training phase].
Claim 9, is a computer program product analogous to the method of claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 9. Pandev further discloses a computer program product comprising a non-transitory computer readable storage medium having computer readable program embodied therewith (par. [0043]).
As to claim 3, Pandev further discloses, wherein the training data comprises at least one processed feature [the DOE component may be feature critical dimension, feature overlay, feature height, thickness, etch depth, etch tool gas flow rate, etch tool wafer temperature, etc. (par. [0046].] which is derived from each pair with respect to each site [The features are collected by at least two measurements (pair of measurements for each target component (site) on the training wafer) (Fig. 2 steps 206, 208)], the at least one processed feature comprises image transformation data discrete cosine transform (DCT) (par.[0036])].
As to claim 4, Pandev further discloses wherein the training data comprises, at least at least one processed feature which is derived from each pair with respect to each site, the at least one processed feature comprises image transformation data including a Fourier transform of images (par. [0036]).
As to claim 5, Pandev further discloses, wherein the at least one machine learning algorithm comprises at least one of: Principal Component Regression, Support Vector Machines (par. [0036)), Gradient Boosting and/or Neural Networks algorithms (par. [0036)).
As to claim 6, Pandev further discloses wherein the training data comprises, at least partly, raw images derived from a plurality of sites on at least one training wafer as the initial metrology measurements, and the at least one machine learning algorithm comprises at least one deep learning algorithm [the training component may be a design on experiment (DOE) component (e.g. focus exposure matrix (FEM) wafer, etc.). The DOE component may be created particularly for training purposes to ultimately allow for a target component (site on the training wafer) to be measured by multiple specific metrology tools (plurality of metrology tool) where the raw data (initial metrology measurements) resulting therefrom is combined (Fig. 2 and par. [0045]; [0062]). The machine learning algorithm comprises neural networks (deep learning) (par. [0056]).
As to claim 10, Pandev further discloses a metrology module comprising the computer program product of claim 9 [a computer program product (embodied on a non-transitory computer readable medium and having code adapted to be executed by a computer to perform the method) for combining raw data from multiple metrology tools(modules) (par. [0043])].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandev et al. (US 2016/0141193) as applied to claim 1 above, and further in view of Tripodi et al. (US 2019/0378012).
As to claim 2, Pandev discloses a metrology tool that derives training models (estimation model) from training data for a metrology metric such as overlay (Fig. 2, and par. [0045]; [0062]; [0046]; [0056]).

Pandev does not disclose, further comprising carrying out the calculation of the training data using pairs of images and 180°-rotated images derived from a plurality of sites on at least one training wafer.
Tripodi discloses a metrology apparatus for a model comprising obtaining training measurement data (training data of a metrology metric) of a calibration structure for different values of a characteristic of interest (par. [0014]). The metrology metric is overlay errors (par. [0040]). In an initial step, the substrate, for example a semiconductor wafer, is processed through the lithographic cell of FIG. 2 one or more times, to create a structure including the target comprising periodic structures 32-35. In an embodiment by rotating substrate W by 180 degree in the field of view of the metrology apparatus, a second diffraction pattern from the periodic structures using the other first order diffracted beam +1 is obtained. In an embodiment, tool-induced artifacts like TIS (Tool Induced Shift) can be removed by doing the measurement at 0 degree, and 180 degree substrate orientation (i.e., pair of images and 180 degrees rotated images) ) (par. [0065)]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Tripodi to modify the method of Pandev by carrying out the calculation of the training data using pairs of images and 180°-rotated images derived from a plurality of sites on at least one training wafer in order to remove tool-induced artifacts like TIS (Tool Induced Shift) (par. [0065]).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandev et al. (US 2016/0141193) as applied to claim 1 above, and further in view of Doddi et al. (US 2004/0267397).
As to claim 7, Pandev does not disclose further comprising deriving at least one confidence score that quantifies a similarity between the measurement data and the training data and is used as a confidence measure for the estimations of the at least one metrology metric.
Conclusion


Doddi discloses a metrology device to measure a structure formed on a semiconductor (Abstract). Prior to using a machine learning system to generate a diffraction signal, the machine learning system is trained. With reference to FIG. 4, an exemplary process 400 is depicted for training a machine learning system. In exemplary process 400, the machine learning system is trained using a set of training input data and a set of training output data, where an input data in the set of training input data has a corresponding output data in the set of training output data to form an input and an output data pair (par. [0044). A diffraction signal is generated using the machine learning system. The generated diffraction signal is compared with the diffraction signal from the set of diffraction signals in the testing output data that corresponds to a profile. when the difference between the diffraction signals (confidence score) are not within a desired or predetermined margin of error (threshold), the machine learning system is re-trained (par. [0057)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Doddi to modify the method of Pandev by deriving at least one confidence score that quantifies a similarity between the measurement data and the training data and is used as a confidence measure for the estimations of the at least one metrology metric in order to adjust the training process when the machine learning system is re-trained (par. [0057]) which makes the machine learning system more accurate (par. [0051)).
As to claim 8, Doddi further discloses further comprising reiterating the estimation model derivation using additional calculated training data, to re-train the at least one machine learning algorithm, in case at least one confidence score surpasses at least one specified threshold (par. [0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665